PD-1573-15
                                                PD-1573-15                                         COURT OF CRIMINAL APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                 Transmitted 12/4/2015 12:56:15 PM
                                                                                                    Accepted 12/4/2015 1:45:27 PM
                                                                                                                    ABEL ACOSTA
                                            NO.	  __________________	                                                     CLERK

       	  
                                                           IN	  THE	  
	  
                           COURT	  OF	  CRIMINAL	   APPEALS	  	  OF	  TEXAS	  
               _________________________________________________________	  
	  
                                        DEREK	  CLINTON	  WARD,	  Appellant	  
       	  
                                                              V.	  
	  
                               THE	  STATE	  OF	  TEXAS,	  Appellee	  
               _________________________________________________________	  
	  
                      APPELLANT’S	  PETITION	  FOR	  DISCRETIONARY	  REVIEW	  
              __________________________________________________________	  
                                                                   	  
                                  On	  Review	  from	  Cause	  No.	  06-­‐15-­‐00110-­‐CR	  
                    In	  the	  Court	  of	  Appeals	  For	  the	  Sixth	  District	  at	  Texarkana	  
              __________________________________________________________	  
	  
                                    On	  appeal	  from	  Cause	  No.	  42,433-­‐B	  
                                           In	  the	  124th	  District	  Court	  
                                            of	  Gregg	  County,	  Texas	  
                                 Honorable	  Alfonso	  Charles,	  Judge	  Presiding	  
	                                                                                                         	  
	  
                                                                       HOUGH-­‐LEWIS	  (“LEW”)	  DUNN	  
                                                                       ATTORNEY	  AT	  LAW	  
                                                                       P.O.	  BOX	  2226	  
                  December 4, 2015                                     LONGVIEW,	  TX	  75606	  
                                                                       Tel.	  903-­‐757-­‐6711	  
                                                                       Fax	  903-­‐757-­‐6712	  
                                                                       Email:	  dunn@texramp.net	  
                                                                       Counsel	  for	  Appellant	  
	  
                        APPELLANT	  RESPECTFULLY	  REQUESTS	  ORAL	  ARGUMENT	  
                            IDENTITIES	  OF	  JUDGE,	  PARTIES,	  AND	  COUNSEL	  
	  
	           Pursuant	  to	  Rule	  68.4(a),	  Texas	  Rules	  of	  Appellate	  Procedure,	  a	  complete	  list	  
of	  the	  names	  of	  the	  trial	  judge,	  all	  parties,	  and	  counsel	  are	  as	  follows:	  
	  
Trial	  Judge:	   	             	         	           Honorable	  Alfonso	  Charles	  
	           	       	           	         	           Presiding	  Judge,	  124th	  	  District	  Court	  	  
	           	       	           	         	           Gregg	  County,	  Texas	  

Attorneys	  for	  Appellant:	         	        Hough-­‐Lewis	  (“Lew”)	  Dunn	  
	    	            	        	         	        Counsel	  on	  Petition	  for	  Discretionary	  Review	  
	    	            	        	         	        P.O.	  Box	  2226	  
	    	            	        	         	        Longview,	  TX	  75606	  
	  
	    	            	        	         	        Tim	  Cone	  
	    	            	        	         	        Counsel	  on	  Direct	  Appeal	  
	    	            	        	         	        P.O.	  Box	  413	  
	    	            	        	         	        Gilmer,	  TX	  75644	  
	  
	    	            	        	         	        Lance	  R.	  Larison	  
	    	            	        	         	        Trial	  Counsel	  
	    	            	        	         	        Molly	  Larison	  
	    	            	        	         	        Pre-­‐Trial	  Counsel	  
	    	            	        	         	        P.O.	  Box	  232	  
	    	            	        	         	        Longview,	  TX	  75606	  
	  
Attorneys	  for	  the	  State:	      	        Carl	  Dorrough,	  Criminal	  District	  Attorney	  	  
	    	            	        	         	        101	  East	  Methvin,	  Suite	  333	  
	    	            	        	         	        Longview,	  TX	  75606	  
	  
	    	            	        	         	        Christopher	  A.	  Parker	  
	    	            	        	         	        Assistant	  Criminal	  District	  Attorney	  	  
	    	            	        	         	        Trial	  Counsel	  
	  
	    	            	        	         	        Zan	  Colson	  Brown	  
	    	            	        	         	        Assistant	  Criminal	  District	  Attorney	  	  
	    	            	        	         	        State’s	  Counsel	  on	  Appeal	  
	  
                                                               ii	  
	  
                                               TABLE	  OF	  CONTENTS	  
	  
TABLE	  OF	  CONTENTS	  …………………….....................................................	                            iii	  

INDEX	  OF	  AUTHORITIES	  	  ......................................................................	            v	  

STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  ……………………………………	                                                        vii	  

STATEMENT	  OF	  THE	  CASE....................................................................	                  1	  

STATEMENT	  OF	  PROCEDURAL	  HISTORY...............................................	  	                         2	  

       QUESTIONS	  PRESENTED	  …………….………………………………......................	                                           2	  

                               FIRST	  QUESTION	  PRESENTED	  FOR	  REVIEW	  

           DID	   THE	   COURT	   OF	   APPEALS	   ERR	   IN	   FINDING	   NOTHING	  
           FUNDAMENTALLY	   ERROREOUS	   IN	   THE	   CONDUCT	   OF	   THE	   TRIAL	  
           COURT	  UNDER	   ALMANZA,	  WHEN	  THE	  RECORD	  SHOWED	  THAT	  THE	  
           TRIAL	   COURT	   ADOPTED	   THE	   STATE’S	   POSITION	   THAT	   ECONOMIC	  
           CONSIDERATIONS	  CONTROLLED	  THE	  OUTCOME	  OF	  SENTENCING?	  	  
           	  
                            SECOND	  QUESTION	  PRESENTED	  FOR	  REVIEW	  
           	  
           DID	   THE	   COURT	   OF	   APPEALS	   ERR	   IN	   FAILING	   TO	   FIND	   THAT	   THE	  
           TRIAL	   COURT	   HAD,	   IN	   ADOPTING	   THE	   STATE’S	   POSITION	   THAT	  
           ECONOMIC	   CONSIDERATIONS	   CONTROLLED	   THE	   OUTCOME	   OF	  
           SENTENCING,	   ABROGATED	   THE	   FOURTEENTH	   AMENDMENT	   DUE	  
           PROCESS	  AND	  EQUAL	  PROTECTION	  CONCERNS	  FOUND	  IN	  BEARDEN	  
           V.	  GEORGIA?	  
           	  
           	  
           	  
                                                          iii	  
	  
                 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Reason	  for	  Granting	  Review	  
                              	  
        In	   reaching	   its	   decision,	   the	   Court	   of	   Appeals	   failed	   to	   follow	   the	  
        precedent	  of	  Almanza	  v.	  State,	  686	  S.W.2d	  157	  (Tex.	  Crim.	  App.	  1986	  
        (op.	   on	   reh’g),	   and	   it	   ignored	   principles	   of	   Fourteenth	   Amendment	  
        Due	  Process	  and	  Equal	  Protection	  of	  the	  Law	  that	  underlie	  the	  ability	  
        to	  pay	  restitution,	  found	  in	  Bearden	  v.	  Georgia,	  461	  U.S.	  660	  (1983).	  	  
	  
      ARGUMENT	  AND	  AUTHORITIES.................................................................	                                                                       3	  
      	  
      	  	  	  	  FACTS	  ………………………………………………………………………………………………..	                                                                                                       4	  
      	  
      	  	  	  	  LEGAL	  ANALYSIS	  ………………………………………………………………………………..	                                                                                                 9	  
      	  
      PRAYER	  FOR	  RELIEF...................................................................................	                                                            19	  
      	  
      CERTIFICATE	  OF	  SERVICE.........................................................................	                                                                 20	  
      	  
      CERTIFICATE	  OF	  COMPLIANCE	  …………………………………………………………	                                                                                                             20	  
      	  
	  	  APPENDIX	  	   	  
      	  
      Ward	   v .	  S tate,	  N o.	  0 6-­‐15-­‐00110-­‐CR	  ( Tex.	   A pp.	  – 	   T exarkana,	  
      delivered	   N ovember	   1 0,	   2 015)(Mem.	   O p.)(not	   d esignated	   f or	  
      publication)	  
      	  
      	  
      	  
      	  
	  
      	  
      	  
      	  
      	  
	  
      	  
      	  
                                                                  iv	  
                                                   INDEX	  OF	  AUTHORITIES	  
	  
CASES	                                                                                                                    	  
	  
Almanza	  v.	  State,	  686	  S.W.2d	  157	  …………………………………………..	  	  	  	  	  	  3,	  4,	  10,	  11	  
          (Tex.	  Crim.	  App.	  1984)(op.	  on	  reh’g)	  
	  
Barton	  v.	  State,	  21	  S.W.3d	  287	  (Tex.	  Crim.	  App.	  2000)	  ……………………………	  	  	  17	  
	  
Bearden	  v.	  Georgia,	  461	  U.S.	  660	  (1983)	  ……………………	  	  	  	  	  	  	  3,	  4,	  12,	  13,	  14,	  15	  
	  
Griffin	  v.	  Illinois,	  351	  U.S.	  12	  (1956)	  ……………………………………………………..	  	  	  	  	  	  13	  
	  
Lemos	  v.	  State,	  27	  S.W.3d	  42	  (Tex.	  App.	  –	  San	  Antonio	  2000,	  pet.	  ref’d)	  ..	  	  	  	  17	  
	  
Lively	  v.	  State,	  338	  S.W.3d	  140	  (Tex.	  App.	  –	  Texarkana	  2011,	  no	  pet.)	                         14	  

Moreno	  v.	  State,	  900	  S.W.2d	  357	  (Tex.	  App.	  –	  Texarkana	  1995,	  no	  pet.)	                                   10	  

Miller	  v.	  State,	  343	  S.W.3d	  499	  (Tex.	  App.	  –	  Waco	  2011,	  pet.	  ref’d)	  ……	  	  	  	  	  	  	  	  17	  

Tate	  v.	  Short,	  401	  U.S.	  395	  (1971)	  ……………………………………………………….	  	  	  	  	  	  	  13	  

Williams	  v.	  Illinois,	  399	  U.S.	  235	  (1970)	  ……………………………………………..	  	  	  	  	  	  	  	  	  13	  

OPINIONS	  

JM-­‐917	  (1988)	  ……………………………………………………………………………………	  	  	  	  	  	  	  	  	  14	  

STATUTES	  

U.	  S.	  CONSTITUTION	  

Fourteenth	  Amendment	  Due	  Process	  ……………	  	  	  	  	  	  	  3,	  4,	  12,	  13,	  14,	  15,	  16,	  18	  

                                                                         v	  
STATUTES	  (CONT’D)	  

U.	  S.	  CONSTITUTION	  

Fourteenth	  Amendment	  Equal	  Protection	  of	  the	  Law	  ….	  	  	  3,	  4,	  12,	  13,	  14,	  15,	  
16,	  18	  
	  
TEX.	  CONST.	  
	  
ART.	  1,	  §19	  …………………………………………………………………………………………	  	  	  	  	  	  	  	  	  	  9	  

ART.	  1,	  §30(b)(4)	  …………………………………………………………………………………	  	  	  	  	  	  	  	  	  	  17	  

CODES	  
     	  
ART.	  42.037(k),	  TEX.	  CODE	  CRIM.	  P.	  ……………………………………………………..	  	  	  	  	  	  	  	  	  	  	  17	  
     	  
ART.	  42.12	  §21(c),	  TEX.	  CODE	  CRIM.	  P.	  …………………………………………………	  	  	  	  	  	  	  	  	  	  13	  
     	  
TEX.	  LABOR	  CODE,	  §201	  et.	  seq.	  …………………………………………………	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  11	  
	  
TEX.	  PENAL	  CODE	  §	  31.03(e)(4)(A)	  ………………………………………………………	   	                                                                             1	  
	  
RULES	  
	  
TEX.	  R.	  APP.	  P.	  33.1(a)(1)	  and	  (2)	  ………………………………………………………..	  	  	  	  	  	  	  	  	  	  	  	  9	  
	  
OTHER	  
     	  
MAGNA	  CARTA,	  Article	  40	  (1215)	  ………………………………………………………	  	  	  	  	  	  	  	  	  	  	  	  14	  
	  
     	  
     	  
	  
	  
	  
     	  
                                                            vi	  
                                  STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  
       	  
       	      The	   opinion	   of	   the	   Court	   of	   Appeals	   impermissibly	   narrows	   the	  

       precedent	   of	   Almanza	   on	   the	   concept	   of	   what	   is	   fundamentally	   erroneous.	  

       Moreover,	   the	   ability	   to	   pay	   restitution,	   rooted	   in	   concepts	   of	   Due	   Process	  

       and	   Equal	   Protection,	   implicates	   fundamental	   rights	   that	   cannot	   be	  

       disregarded	  and	  set	  aside	  when	  the	  court	  of	  appeals	  is	  called	  upon	  to	  review	  

       the	   actions	   of	   the	   trial	   court	   in	   assessing	   punishment.	   The	   opinion	   of	   the	  

       court	   of	   appeals	   sets	   a	   questionable	   precedent	   on	   the	   issues	   of	   judicial	  

       impartiality	   and	   of	   restitution	   in	   sentencing,	   something	   that	   affects	   victims	  

       and	  defendants	  statewide.	  

       	      Oral	  argument	  will	  help	  delineate	  those	  concerns.	  

       	  
       	  
       	  
       	  
       	  
       	  
       	  
       	  
	  
	  
	  
	  
	  
	  
	  
                                                                  vii	  
                                                    NO.	  __________________	  
       	  
                                                                         IN	  THE	  
	  
                          COURT	  OF	  CRIMINAL	   APPEALS	  	  OF	  TEXAS	  
              _________________________________________________________	  
	  
                                             DEREK	  CLINTON	  WARD,	  Appellant	  
       	  
                                                                             V.	  
	  
                              THE	  STATE	  OF	  TEXAS,	  Appellee	  
              _________________________________________________________	  
	  
                     APPELLANT’S	  PETITION	  FOR	  DISCRETIONARY	  REVIEW	  
              __________________________________________________________	  
	  
TO	  THE	  HONORABLE	  JUDGES	  OF	  THE	  COURT	  OF	  CRIMINAL	  APPEALS:	  
	  
	      NOW	   COMES	   Derek	   Clinton	   Ward,	   Appellant	   in	   this	   matter,	   by	   and	  

through	   his	   attorney	   of	   record,	   Hough-­‐Lewis	   Dunn,	   and	   pursuant	   to	   the	  

provisions	   of	   Texas	   Rules	   of	   Appellate	   Procedure	   66,	   et	   seq,	   urges	   this	   Court	  

to	  grant	  discretionary	  review,	  and	  in	  support	  will	  show	  as	  follows:	  

                                                    STATEMENT	  OF	  THE	  CASE	  

	  	  	  	  	  	  	  	  	  	  	  	  	  Appellant	   was	   indicted	   for	   the	   offense	  of	  theft	  of	  property,	  valued	  

at	   an	   amount	   not	   less	   than	   $1,500	   but	   no	   more	   than	   $20,000,	   namely,	   a	  

welding	   machine,	   a	   state	   jail	   felony.	   TEX.	   PENAL	   CODE	   §31.03(e)(4)(A)	  

(West	   2012)	   (CR	   4).	   	   Appellant	   waived	   jury	   trial	   and	   entered	   a	   plea	   of	  



	                                                                                                                                                          1	  
“guilty”	   to	   the	   trial	   court	   on	   or	   about	   April	   9,	   2015	   (RR	   4:	   4),	   and	  

thereafter	   on	   May	   21,	   2015,	   was	   sentenced	   to	   22	   months	   in	   a	   state	   jail	  

facility	   (RR	   5:	   41)(CR	   50).	   Appellant	   timely	   filed	   his	   pro	   se	   “Notice	   of	  

Appeal”	  on	  or	  about	  June	  10,	  2015	  (CR	  37).	   	  

                               STATEMENT	   O F	   P ROCEDURAL	   H ISTORY	  

                 Petitioner	   perfected	   appeal	   to	   the	   Sixth	   Court	   of	   Appeals	   in	  

       Texarkana.	   	   	   The	   Sixth	   Court	   of	   Appeals	   affirmed	   the	   judgment	   of	   the	  

       trial	   court,	  issuing	  its	  Memorandum	  Opinion	  in	  Ward	  v.	  State,	  No.	  06-­‐15-­‐

       00110-­‐CR,	   (Tex.	   App.	   –	   Texarkana,	   delivered	   November	   10,	   2015)	   (Mem.	  

       Op.)	  (not	  designated	  for	  publication).	  No	   Motion	   for	   Rehearing	   was	   filed.	  

       From	   that	   affirmance	   Appellant	  now	  brings	  this	  Petition	  for	  Discretionary	  

       Review.	  

                                            GROUNDS	  FOR	  REVIEW	  

                                           QUESTIONS	  PRESENTED	  

                               FIRST	  QUESTION	  PRESENTED	  FOR	  REVIEW	  

              DID	   THE	   COURT	   OF	   APPEALS	   ERR	   IN	   FINDING	   NOTHING	  
              FUNDAMENTALLY	   ERRONEOUS	   IN	   THE	   CONDUCT	   OF	   THE	   TRIAL	  
              COURT	   UNDER	   ALMANZA,	   WHEN	   THE	   RECORD	   SHOWED	   THAT	  
              THE	   TRIAL	   COURT	   ADOPTED	   THE	   STATE’S	   POSITION	   THAT	  
              ECONOMIC	   CONSIDERATIONS	   CONTROLLED	   THE	   OUTCOME	   OF	  
              SENTENCING?	  	  


	                                                                                                                            2	  
                           SECOND	  QUESTION	  PRESENTED	  FOR	  REVIEW	  
       	  
       DID	  THE	  COURT	  OF	  APPEALS	  ERR	  IN	  FAILING	  TO	  FIND	  THAT	  THE	  
       TRIAL	   COURT	   HAD,	   IN	   ADOPTING	   THE	   STATE’S	   POSITION	   THAT	  
       ECONOMIC	   CONSIDERATIONS	   CONTROLLED	   THE	   OUTCOME	   OF	  
       SENTENCING,	  ABROGATED	  THE	  FOURTEENTH	  AMENDMENT	  DUE	  
       PROCESS	   AND	   EQUAL	   PROTECTION	   CONCERNS	   FOUND	   IN	  
       BEARDEN	  V.	  GEORGIA?	  
	  
                 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Reason	  for	  Granting	  Review	  
                      	  
       In	   reaching	   its	   decision,	   the	   Court	   of	   Appeals	   failed	   to	   follow	   the	  
       precedent	   of	   Almanza	   v.	   State,	   686	   S.W.2d	   157	   (Tex.	   Crim.	   App.	  
       1986	   (op.	   on	   reh’g),	   and	   it	   ignored	   principles	   of	   Fourteenth	  
       Amendment	   Due	   Process	   and	   Equal	   Protection	   of	   the	   Law	   that	  
       underlie	  the	  ability	  to	  pay	  restitution,	  found	  in	  Bearden	  v.	  Georgia,	  
       461	  U.S.	  660	  (1983).	  	  
	  
                                    ARGUMENT	  AND	  AUTHORITIES	  

                                 	  QUESTIONS	  PRESENTED	  FOR	  REVIEW	  

                             FIRST	  QUESTION	  PRESENTED	  FOR	  REVIEW	  

       DID	   THE	   COURT	   OF	   APPEALS	   ERR	   IN	   FINDING	   NOTHING	  
       FUNDAMENTALLY	   ERROREOUS	   IN	   THE	   CONDUCT	   OF	   THE	   TRIAL	  
       COURT	   UNDER	   ALMANZA,	   WHEN	   THE	   RECORD	   SHOWED	   THAT	  
       THE	   TRIAL	   COURT	   ADOPTED	   THE	   STATE’S	   POSITION	   THAT	  
       ECONOMIC	   CONSIDERATIONS	   CONTROLLED	   THE	   OUTCOME	   OF	  
       SENTENCING?	  	  
       	  
       	  
       	  
       	  	  
       	  


	                                                                                                                                                 3	  
                                       SECOND	  QUESTION	  PRESENTED	  FOR	  REVIEW	  
                 	  
                 DID	  THE	  COURT	  OF	  APPEALS	  ERR	  IN	  FAILING	  TO	  FIND	  THAT	  THE	  
                 TRIAL	   COURT	   HAD,	   IN	   ADOPTING	   THE	   STATE’S	   POSITION	   THAT	  
                 ECONOMIC	   CONSIDERATIONS	   CONTROLLED	   THE	   OUTCOME	   OF	  
                 SENTENCING,	  ABROGATED	  THE	  FOURTEENTH	  AMENDMENT	  DUE	  
                 PROCESS	   AND	   EQUAL	   PROTECTION	   CONCERNS	   FOUND	   IN	  
                 BEARDEN	  V.	  GEORGIA?	  
	  
                          	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Reason	  for	  Granting	  Review	  
                                       	  
                 In	   reaching	   its	   decision,	   the	   Court	   of	   Appeals	   failed	   to	   follow	   the	  
                 precedent	   of	   Almanza	   v.	   State,	   686	   S.W.2d	   157	   (Tex.	   Crim.	   App.	  
                 1986	   (op.	   on	   reh’g),	   and	   it	   ignored	   principles	   of	   Fourteenth	  
                 Amendment	   Due	   Process	   and	   Equal	   Protection	   of	   the	   Law	   that	  
                 underlie	  the	  ability	  to	  pay	  restitution,	  found	  in	  Bearden	  v.	  Georgia,	  
                 461	  U.S.	  660	  (1983).	  	  
	  
           [Appellant	  will	  address	  both	  the	  First	  and	  Second	  Questions	  here.]	  
	  
	   	  	  	  	  	  	  The	  Court	  of	  Appeals	  opinion	  sets	  out	  the	  facts	  in	  its	  opinion.	  	  Ward	  

v.	   State,	   No.	   06-­‐15-­‐00110-­‐CR,	   (Tex.	   App.	   –	   Texarkana,	   delivered	  

November	  10,	  2015)	  (Mem.	  Op.)	  (not	  designated	  for	  publication).	  

	   	  	  	  	  	  FACTS	                                                                                                                                            	  	  	  

	  	  	  	  	  	  	  	  	  	  Briefly	  summarizing	  the	  record,	  however:	  Appellant	  pleaded	  guilty	  

to	   the	   indictment	   of	   theft	   of	   a	   welding	   machine	   (RR	   4:	   4).	   The	  

controversy	  was	  confirmed	  at	  the	  sentencing	  hearing	  where	  the	  victim	  

(Appellant’s	  former	  employer),	  one	  Newberry	  (RR	  5:	  5),	  testified	  about	  	  

alleged	   (but	   unsubstantiated)	   charges	   to	   credit	   cards	   (RR	   5:	   6),	   and	  


	                                                                                                                                                                                  4	  
Appellant’s	  taking	  and	  pawning	  of	  a	  welding	  machine	  (RR	  5:	  7-­‐8);	  also	  

how	   Newberry	   withheld	   Appellant’s	   paycheck	   in	   connection	   with	   his	  

allegations	  about	  the	  credit	  card	  abuse	  (RR	  5:	  12).	  	  

	   	  	  	  	  	  	  	  Appellant	   testified	   that,	   though	   he	   had	   worked	   for	   nine	   months,	  

he	   had	   recently	   been	   laid	   off	   with	   the	   turn-­‐down	   in	   the	   oil	   industry	   (RR	  

5,	   13-­‐14);	   had	   filed	   for	   unemployment	   (RR	   5:	   14-­‐15);	   had	   dependents	  

he	  was	  trying	  to	  support	  (RR	  5:	  15-­‐16);	  had	  been	  through	  some	  physical	  

as	   well	   as	   mental	   difficulties	   since	   the	   date	   of	   the	   offense	   back	   in	  

September	   2012	   (RR	   5:	   18-­‐19).	   Appellant	   stated	   that	   he	   took	   the	  

welding	   machine	   because	   he	   was	   “sore	   about”	   how	   Newberry	   had	  

withheld	   his	   wages	   in	   the	   controversy	   over	   the	   alleged	   credit	   card	  

charges,	   something	   he	   denied	   doing	   (RR	   5:	   22-­‐23).	   	   	   Appellant,	   with	   the	  

help	   of	   his	   mother,	   had	   brought	   $1,000	   to	   court	   that	   day	   to	   be	   paid	  

toward	   restitution	   (RR	   5:	   27).	   Under	   questioning	   from	   the	   trial	   court,	  

Appellant	   stated	   that	   he	   had	   lost	   his	   job	   on	   April	   11,	   2015,	   about	   40	  

days	  before	  he	  came	  to	  that	  session	  of	  court	  for	  sentencing	  on	  May	  21	  ,	  

but	  had	  filed	  for	  unemployment	  benefits	  (RR	  5:	  28).	  Age	  36,	  he	  had	  had	  

four	  spinal	  surgeries	  in	  his	  young	  life	  (RR	  5:	  17).	  	  

	  


	                                                                                                                                         5	  
	   	  	  	  	  	  	  At	   that	   point	   the	   trial	   court	   questioned	   Appellant,	   and	   had	   this	  

comment	  about	  Appellant’s	  filing	  for	  unemployment:	  “And	  so	  knowing	  

that	   the	   State’s	   recommendation	   is	   going	   to	   be	   two	   years	   	   State	   Jail,	  

you	   decide	   instead	   of	   finding	   a	   job	   to	   collect	   restitution,	   that	   you’re	  

going	  to	  take	  a	  vacation	  for	  a	  month	  and	  a	  half”	  (RR	  5:	  	  28).	  

	  	  	  	  	  	  	  	  Finally,	   Mrs.	   Linda	   Lee	   (Appellant’s	   mother)	   testified	   (RR	   5:	   31	   ff).	  

She	  spoke	  about	  the	  efforts	  Appellant	  had	  made	  to	  turn	  his	  life	  around	  

and	  accept	  his	  responsibilities	  to	  his	  dependents	  and	  to	  try	  to	  come	  up	  

with	  restitution,	  but	  that	  his	  chances	  for	  employment	  in	  the	  oil	  industry	  

had	   been	   affected	   by	   the	   downturn;	   that	   she	   had,	   through	   her	  

employment,	  the	  expectation	  of	  having	  the	  entire	  amount	  of	  restitution	  

available	  within	  the	  next	  month	  (RR	  5:	  32-­‐33).	  

	   	  	  	  	  	  	  At	   instances	   during	   the	   proceedings,	   the	   State	   made	   statements	  

that	   tied	   its	   recommendation	   for	   probation	   to	   a	   specific	   amount	   of	  

money	  to	  be	  paid	  in	  restitution.	  There	  is	  this,	  from	  the	  hearing	  on	  the	  

guilty	   plea	   of	   April	   9,	   2015,	   in	   anticipation	   of	   the	   date	   set	   for	  

sentencing:	  

	  

	  


	                                                                                                                                                  6	  
STATE:	  	  	  And,	  Your	  Honor,	  in	  this	  case,	  Mr.	  Larison	  and	  I	  have	  spoken,	  as	  

well	   as	   with	   the	   victim,	   Mr.	   Newberry,	   there’s	   an	   expectation	   that	   a	  

certain	  figure	  will	  be	  brought	  to	  court	  that	  date.	  And	  that	  is	  the	  basis	  of	  

what	  our	  agreement	  or	  future	  agreement	  is	  based	  upon,	  Your	  Honor.	  

(RR	  4:	  12)	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  See	   also:	   RR	   5:	   9,	   where	   State’s	   counsel,	   in	   questioning	  

Newberry	   says:	   “…we	   would	   either	   accept	   the	   restitution	   and	   reach	   a	  

plea	   agreement	   for	   probation	   or	   the	   State	   was	   going	   to	   ask	   for	   two	  

years	  in	  State	  Jail.”	  	  	  

	  	  	  	  	  	  	  	  	  	  	  Then	   in	   cross-­‐examining	   Appellant	   (RR	   5:	   24),	   there	   was	   this	  

exchange	  with	  State’s	  counsel:	  

STATE:	  	  	  	  	  	  	  	  	  	  	  	  	  What	  did	  you	  understand	  the	  State	  was	  going	  to	  do	  at	  
this	  hearing?	  
	  
APPELLANT:	  	  	  	  	  That	  the	  sentence	  would	  be	  given.	  
	  
STATE:	   	   	   	   	   	   	   	   	   	   If	   you	   brought	   the	   money,	   the	   restitution	   owed	   on	   the	  
case,	  the	  State	  was	  going	  to	  agree	  to	  probation;	  is	  that	  correct?	  
	  
APPELLANT:	  	  	  	  	  	  Yes,	  sir.	  
	  
STATE:	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  If	  you	  didn’t	  bring	  the	  money,	  what	  was	  the	  State	  going	  
to	  recommend?	  
	  
APPELLANT:	   	   	   	   Well,	   the	   Judge	   –	   from	   my	   understanding,	   the	   Judge	  
would	  then	  have	  it	  either	  which	  way,	  probation	  or	  –	  


	                                                                                                                                                             7	  
STATE:	  	  	  	  	  	  	  	  	  	  	  	  	  	  You	  knew	  the	  State	  would	  be	  asking	  for	  prison,	  right?	  I	  
don’t	  know	  if	  you	  remember	  it	  or	  not?	  
	  
APPELLANT:	  	  	  	  	  	  	  	  	  	  	  I	  don’t.	  
	  
STATE:	   	   	   	   	   	   	   	   	   	   	   	   	   	   You	   understood	   that	   was	   definitely	   what	   you	   were	  
facing,	   what	   you	   were	   risking?	   You	   were	   facing	   jail	   time	   if	   you	   didn’t	  
bring	  the	  restitution,	  you	  know	  that,	  right?	  
	  
APPELLANT:	  	  	  	  	  	  	  	  	  	  	  	  	  	  I	  knew	  that	  was	  a	  possibility.	  
	  
	  	  	  	  	  	  	  	  	  At	  the	  guilty	  plea	  hearing	  the	  trial	  court	  at	  first	  stated	  that	  it	  was	  

not	  bound	  by	  any	  such	  agreements,	  but	  then	  went	  on	  to	  state:	  “Now,	  if	  

you	   do	   bring	   the	   restitution,	   then	   that	   may	   put	   this	   in	   a	   different	  

situation.”	  (RR	  4:	  13).	  	  

	  	  	  	  	  	  	  	  	  	  At	  the	  sentencing	  hearing,	  the	  trial	  court	  stated	  (referring	  to	  the	  

guilty	   plea):	   “The	   plea	   was	   based	   on	   some	   possibilities	   including	  

restitution	  where	  the	  State	  would	  have	  a	  different	  offer.”	  (RR	  5:	  4).	  

	  	  	  	  	  	  	  	  When	   it	   came	   time	   to	   assess	   a	   sentence,	   the	   trial	   court	   stated:	  

“When	   you	   pled	   guilty	   on	   April	   the	   9th,	   you	   knew	   what	   the	   State’s	  

recommendation	   was.	   You	   knew	   that	   your	   obligation	   under	   that	  

recommendation	  was	  to	  come	  to	  Court	  today	  with	  $3,750	  and	  the	  State	  

would	  recommend	  a	  probated	  sentence.	  You	  personally	  came	  to	  Court	  

with	   zero	   dollars.”	   (RR	   5:	   39).	   The	   trial	   court	   went	   on	   to	   say:	   “I	   promise	  




	                                                                                                                                                             8	  
you	  if	  you	  had	  gone	  out	  and	  flipped	  burgers	  and	  showed	  me	  you	  were	  

working,	  I	  would	  make	  a	  different	  decision	  than	  I’m	  about	  to	  make.	  But	  

you	   didn’t.	   No,	   rest	   my	   back.	   I’m	   going	   to	   see	   how	   much	  

unemployment	   pays	   me	   instead	   of	   going	   out	   and	   working.	   That’s	   the	  

problem	  with	  today’s	  society.	  We	  have	  a	  lot	  of	  people	  who	  are	  willing	  

to	  see	  what	  the	  government	  is	  going	  to	  pay	  them	  instead	  of	  working”	  

(RR	  5:	  41).	  	  

	   	  	  	  	  	  	  	  	  	  	  LEGAL	  ANALYSIS	  

                 On	  appeal	  Appellant’s	  sole	  point	  was	  this:	  that	  the	  trial	  court	  did	  not	  

act	  as	  a	  neutral	  and	  detached	  fact	  finder,	  taking	  on	  the	  role	  of	  prosecutor,	  

thereby	   violating	   Fourteenth	   Amendment	   Due	   Process	   and	   Texas	   Due	  

Course	  of	  the	  Law,	  TEX.	  CONST.	  ART.	  1	  §19.	  

                 	  The	   Court	   of	   Appeals	   reached	   two	   conclusions	   essential	   to	   its	  

determination	  of	  the	  appeal:	  	  

	               First,	   it	   determined	   that	   the	   issue	   raised	   by	   Appellant	   was	   not	  

preserved	   by	   objection	   and	   a	   ruling	   at	   trial	   ,	   as	   required	   by	   TEX.	   R.	   APP.	   P.	  

33.1(a)(1)	  and	  (2)	  (Opinion,	  p.	  6).	  	  

	               Second,	   it	   held	   that	   the	   conduct	   of	   the	   trial	   court	   was	   not	   such	   that	   it	  

would	   have	   qualified	   as	   “fundamentally	   erroneous”	   under	   the	   standards	  


	                                                                                                                                               9	  
found	   in	   Almanza	   v.	   State,	   686	   S.W.2d	   157	   (Tex.	   Crim.	   App.	   1984)(op.	   on	  

reh’g)	  (Opinion,	  pp.6-­‐7).	  	  Elaborating	  further,	  the	  Court	  of	  Appeals	  cited	  to	  

Moreno	   v.	   State,	   900	   S.W.2d	   357,	   359	   (Tex.	   App.	   –	   Texarkana	   1995,	   no	   pet.)	  

for	  the	  proposition	  that	  the	  lack	  of	  an	  objection	  (and	  ruling	  thereon)	  is	  not	  

necessary	  for	  appellate	  review	  if	  the	  alleged	  conduct	  of	  the	  trial	  court	  was	  

“so	  harmful	  that	  the	  defendant	  was	  denied	  a	  fair	  trial”	  (Opinion,	  p.	  7).	  The	  

Court	  of	  Appeals,	  using	  that	  as	  a	  standard,	  found	  that	  the	  comments	  of	  the	  

trial	  court	  in	  the	  case	  at	  bar	  “were	  neither	  egregiously	  harmful	  nor	  did	  they	  

operate	  to	  deny	  Ward	  a	  fair	  trial”	  (id.).	  After	  a	  review	  of	  the	  evidence	  from	  

the	  sentencing	  hearing,	  the	  Court	  of	  Appeals	  concluded	  that	  the	  trial	  court	  

did	  not	  abandon	  its	  role	  and	  act	  as	  advocate	  for	  the	  State	  (Opinion,	  p.	  8).	  

	        However,	   the	   Court	   of	   Appeals	   failed	   to	   delve	   into	   the	   overriding	  

concerns,	   both	   from	   the	   State	   and	   also	   the	   trial	   court,	   with	   the	   economic	  

considerations	   that	   dominated	   the	   direction	   and	   outcome	   of	   the	   sentencing	  

hearing.	  Indeed,	  the	  trial	  court	  did,	  in	  fact,	  abandon	  its	  neutral	  and	  detached	  

role,	  and	  justified	  its	  sentencing	  on	  the	  very	  economic	  posture	  that	  the	  State	  

had	  made	  its	  hallmark	  for	  either	  probation	  or	  jail	  time.	  	  

	  




	                                                                                                                           10	  
             Contrary	   to	   allowable	   conduct	   of	   filing	   for	   unemployment	   benefits,	  

something	   sanctioned	   and	   encouraged	   under	   State	   law	   (see,	   TEX.	   LABOR	  

CODE,	   201	   et	   seq.),	   	   the	   trial	   court	   viewed	   that	   as	   somehow	   akin	   to	   “taking	   a	  

vacation”,	   concluding	   with	   the	   following	   remark:	   “That’s	   the	   problem	   with	  

today’s	   society.	   We	   have	   a	   lot	   of	   people	   who	   are	   willing	   to	   see	   what	   the	  

government	  is	  going	  to	  pay	  them	  instead	  of	  working.”	  	  The	  sum	  total	  of	  that	  

sort	   of	   rhetoric	   and	   its	   disregard	   for	   a	   legitimate	   resource	   for	   those	   who	   are	  

unemployed,	  the	  orientation	  of	  the	  trial	  court	  adopting	  the	  State’s	  stance	  on	  

how	   the	   sentencing	   turned	   on	   the	   question	   of	   economics:	   in	   its	   totality	   it	  

qualifies	  as	  Almanza	  fundamental	  error.	  

	  	  	  	  	  	  	  	  	  	  	  	  	  Both	   the	   State	   and	   the	   trial	   court	   based	   the	   possibility	   of	  

probation	   in	   this	   case	   on	   economic	   considerations,	   without	   regard	   to	  

the	   financial	   circumstances	   of	   Appellant.	   Each	   of	   them	   said	   that	  

probation	   was	   dependent	   on	   restitution	   being	   paid	   by	   Appellant.	   The	  

trial	   court	   denounced	   Appellant	   for	   filing	   for	   unemployment	  

compensation,	   though	   such	   a	   step	   is	   certainly	   approved	   of	   by	   the	  

Legislature	  as	  an	  appropriate	  remedy	  for	  joblessness	  by	  the	  statutes	  of	  

our	  State.	  See,	  TEX.	  LABOR	  CODE,	  201	  et	  seq.	  By	  so	  doing,	  fundamental	  

	  


	                                                                                                                                                            11	  
	  Fourteenth	   Amendment	   Due	   Process	   and	   Equal	   Protection	  

considerations	   were	   ignored,	   resulting	   in	   fundamental	   error.	   That	   error	  

was	  compounded	  by	  the	  fact	  that	  nowhere	  in	  Newberry’s	  testimony	  did	  

he	   offer	   a	   figure	   on	   the	   amount	   of	   restitution,	   as	   promised	   earlier	   by	  

the	  State.	  

	   	  	  	  	  	  	  	  	  	  	  Economic	   considerations	   underlie	   the	   process	   of	   determining	  

whether	  or	  not	  a	  defendant	  has	  complied	  with	  the	  terms	  of	  probation.	  The	  

lead	  case	  is	  Bearden	  v.	  Georgia,	  461	  U.S.	  660	  (1983).	  There	  the	  U.S.	  Supreme	  

Court	   held	   that,	   “if	   the	   State	   determines	   a	   fine	   or	   restitution	   to	   be	   the	  

appropriate	   and	   adequate	   penalty	   for	   the	   crime,	   it	   may	   not	   thereafter	  

imprison	  a	  person	  solely	  because	  he	  lacked	  the	  resources	  to	  pay	  it.”	  Id.,	  at	  

667-­‐68.	  And	  then	  further:	  

	  	  	  	  	  	  	  	  	  	  	  	  	  “Only	   if	   alternate	   measures	   are	   not	   adequate	   to	   meet	   the	   State’s	  

interests	   in	   punishment	   and	   deterrence	   may	   the	   court	   imprison	   a	  

probationer	  who	  has	  made	  bona	  fide	  efforts	  to	  pay.	  To	  do	  otherwise	  would	  

deprive	   the	   probationer	   of	   his	   conditional	   freedom	   because,	   through	   no	  

fault	   of	   his	   own,	   he	   cannot	   pay	   the	   fine.	   Such	   a	   deprivation	   would	   be	  

contrary	   to	   the	   fundamental	   fairness	   required	   by	   the	   Fourteenth	  

Amendment.”	  Id.,	  at	  672-­‐73.	  


	                                                                                                                                                        12	  
	   	  	  	  	  	  	  	  	  	  In	  Bearden	  v.	  Georgia,	  the	  Supreme	  Court	  was	  not	  writing	  on	  a	  blank	  

slate	   on	   the	   issue	   of	   how	   economic	   considerations	   can	   impinge	   upon	   the	  

Due	  Process	  and	  Equal	  Protection	  rights	  of	  a	  defendant.	  Precedents	  included	  

Williams	   v.	   Illinois,	   399	   U.S.	   235	   (1970)	   (holding:	   State	   cannot	   subject	   a	  

certain	   class	   of	   convicted	   defendants	   to	   a	   period	   of	   imprisonment	   beyond	  

the	   statutory	   maximum	   solely	   because	   they	   are	   too	   poor	   to	   pay	   the	   fine)	  

and	  Tate	  v.	  Short,	  401	  U.S.	  395	  (1971)	  (holding:	  State	  cannot	  convert	  a	  fine	  

imposed	   fine-­‐only	   statute	   into	   a	   jail	   term	   solely	   because	   the	   defendant	   is	  

indigent	   and	   cannot	   immediately	   pay	   the	   fine	   in	   full).	   See	   also,	   Griffin	   v.	  

Illinois,	  351	  U.S.	  12	  (1956)	  (holding:	  State	  could	  not	  deny	  appellate	  review	  to	  

those	   who	   were	   indigent	   but	   grant	   it	   to	   those	   who	   could	   afford	   a	   trial	  

transcript).	   Writing	   for	   the	   majority,	   Justice	   O’Connor	   found	   that	   “Due	  

Process	   and	   equal	   protection	   principles	   converge	   in	   the	   Court’s	   analysis	   in	  

these	  cases”	  Bearden	  v.	  Georgia,	  at	  665.	  

	   	  	  	  	  	  	  	  	  	  Those	  constitutional	  principles	  are	  codified	  in	  ART.	  42.12	  §21(c),	  TEX.	  

CODE	   CRIM.	   P.,	   where	   probation	   revocation	   is	   prohibited	   for	   failure	   to	   pay	  

money,	  and	  where	  the	  burden	  of	  proof	  is	  on	  the	  State	  to	  prove	  the	  ability	  to	  

pay,	  coupled	  	  with	  a	  failure	  to	  pay.	  	  

	   	  	  	  	  	  	  	  	  	  It	   has	   been	   held	   that	   even	   a	   plea	   of	   “true”	   to	   an	   allegation	   for	  


	                                                                                                                                                         13	  
revocation	   does	   not	   waive	   a	   Bearden	   v.	   Georgia	   violation.	   	   See,	   Lively	   v.	  

State,	  338	  S.W.3d	  140,	  145	  (Tex.	  App.	  –	  Texarkana	  2011,	  no	  pet.).	  

	  	  	  	  	  	  	  	  	  	  	  	  Appellant	   contends	   that	   the	   Court	   of	   Appeals	   committed	   a	   two-­‐fold	  

failure:	   first	   it	   failed	   to	   see	   that	   the	   trial	   court	   did	   abandon	   its	   neutral	  

position	   when	   it	   made	   economic	   considerations	   the	   overriding	   basis	   upon	  

which	   it	   determined	   sentence	   and,	   second,	   	   it	   failed	   to	   recognize	   a	  

nonwaivable	   right	   at	   issue:	   namely,	   that	   a	   person’s	   freedom	   is	   not	  

dependent	  upon	  whether	  or	  not	  a	  person	  can	  pay	  money.	  That	  is	  the	  core	  

consideration	  in	  Bearden	  v.	  Georgia,	  embedded	  in	  Fourteenth	  Amendment	  

Due	  Process	  considerations,	  as	  well	  as	  in	  the	  Equal	  Protection	  Clause.	   Id.,	   at	  

665.	   Going	   back	   for	   centuries,	   there	   is	   a	   principle	   of	   English	   law	   found	   in	  

MAGNA	  CARTA,	  Article	  40	  (2015):	  “To	  no	  one	  will	  we	  sell,	  to	  no	  one	  deny	  or	  

delay	  right	  or	  justice.”1	  	  In	  an	  opinion	  holding	  unconstitutional	  a	  statute	  that	  

imposed	  a	  $10	  fee	  for	  the	  dismissal	  of	  a	  charge	  of	  failure	  to	  maintain	  proof	  

of	   financial	   responsibility	   for	   those	   who	   were	   innocent	   of	   the	   offense,	  

Attorney	  General	  Mattox	  cited	  to	  MAGNA	  CARTA,	  Article	  40,	  saying	  that	  the	  

statute	  was	  “contrary	  to	  our	  notions	  of	  due	  process	  and	  the	  law	  of	  the	  land	  

since	  Magna	  Carta.”	  TEX.	  ATT’Y	  GEN.	  OP.	  NO.	  JM-­‐917	  (1988).	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  	  “Nulli	  vendemus,	  nulli	  negabimus	  aut	  differemus	  rectum	  aut	  justiciam.”	  	  



	                                                                                                                                                                                                                                 14	  
	        Admittedly,	  Bearden	  v.	  Georgia	  was	  a	  case	  that	  focused	  on	  probation	  

revocation.	  The	  case	  held	  that,	  in	  determining	  a	  defendant’s	  initial	  sentence,	  

the	  trial	  court	  is	  not	  bound	  by	  the	  economic	  status	  of	  a	  defendant	  and	  may	  

impose	  the	  maximum	  penalty.	   Id.,	  at	  670.	  However,	  in	  the	  case	  at	  bar,	  both	  

the	   trial	   court	   and	   the	   State	   made	   the	   payment	   (and	   lack	   of	   payment)	   of	  

restitution,	   as	   well	   as	   the	   legitimate	   seeking	   of	   unemployment	   benefits	  

(both	   economic	   factors)	   the	   determining	   consideration	   in	   that	   initial	  

sentence	  of	  imprisonment,	  rather	  than	  probation.	  	  

	        Therein	  lies	  the	  constitutional	  issue	  before	  this	  Honorable	  Court,	  the	  

issue	  that	  was	  overlooked	  and	  disregarded	  by	  the	  Court	  of	  Appeals.	  	  

	        As	  a	  corollary	  to	  the	  Fourteenth	  Amendment	  Due	  Process	  and	  Equal	  

Protection	   of	   the	   Law	   issues	   raised	   in	   Bearden	   v.	   Georgia,	   there	   is	   this	  

additional	  fundamental	  concern	  at	  work	  in	  the	  case	  at	  bar:	  

	        Where	   the	   trial	   court	   accepts	   the	   State’s	   position	   on	   punishment,	  

deciding	  to	  withhold	  consideration	  of	  probation	  from	  a	  defendant	  because	  

he	  has	  not	  brought	  with	  him	  funds	  that	  the	  said	  court	  has	  deemed	  sufficient	  

for	   restitution,	   and	   when	   it	   disparages	   and	   holds	   against	   a	   defendant	   his	  

reliance	  upon	  legitimate	  economic	  support	  approved	  by	  State	  law,	  then	  	  




	                                                                                                                        15	  
the	  decision	  has	  run	  afoul	  of	  Fourteenth	  Amendment	  Due	  Process	  and	  Equal	  

Protection	  of	  the	  Law.	  Punishment	  no	  longer	  is	  meted	  out	  depending	  on	  the	  

facts	   of	   the	   offense,	   but	   on	   the	   economic	   ability	   of	   the	   offender	   to	   pay	  

money.	   That	   certainly	   runs	   counter	   to	   Fourteenth	   Amendment	   Equal	  

Protection	   considerations,	   since	   an	   offender	   who	   can	   pay	   the	   restitution	  

gets	  probation,	  but	  one	  who	  does	  not	  -­‐-­‐	  one	  who	  is	  compelled	  to	  rely	  upon	  

State	   assistance	   to	   live	   -­‐-­‐	   gets	   incarcerated.	   It	   has	   all	   the	   earmarks	   of	  

dispensing	  justice	  according	  to	  the	  economic	  circumstances	  of	  the	  offender.	  	  

	        Compounding	   that	   error	   was	   the	   fact	   that,	   nowhere	   in	   the	   record	  

during	   the	   hearing	   on	   punishment	   did	   Newberry	   testify	   as	   to	   the	   value	   of	  

the	   welding	   machine.	   The	   trial	   court	   referred	   to	   the	   sum	   of	   $3,750,	   but	   that	  

is	   nowhere	   in	   the	   record	   from	   the	   sentencing	   hearing,	   as	   promised	   by	   the	  

State	  at	  the	  conclusion	  of	  the	  guilty	  plea	  (RR	  4:	  12).	  The	  figure	  of	  $3,250	  is	  

mentioned	  in	  a	  police	  report	  as	  the	  value	  of	  the	  welding	  machine	  (RR	  6:	  7);	  

and	  in	  that	  same	  report	  the	  figure	  of	  $250.00	  is	  placed	  on	  a	  pair	  of	  cables	  

(RR	   6:	   7).	   However,	   at	   the	   low	   end	   of	   valuation,	   the	   machine	   was	   pawned	  

for	   $425.00	   (RR	   6:	   9);	   on	   that	   same	   page	   Newberry	   gave	   a	   value	   on	   the	  

machine	   of	   $3,500.	   Id.	   Then	   in	   another	   report	   (Call	   Sheet	   Report	   dated	  




	                                                                                                                             16	  
12/29/2012)	  Newberry	  reported	  (on	  the	  high	  end	  of	  valuation)	  that	  he	  had	  

“about	  6-­‐10,000	  dollars	  worth	  of	  equipment”	  stolen	  (RR	  6:	  14).	  

	                        ART.	   42.037(k),	   TEX.	   CODE	   CRIM.	   P.,	   places	   the	   burden	   of	   proving	   the	  

amount	   of	   restitution	   on	   the	   State.	   The	   statute	   says,	   in	   relevant	   part:	   “The	  

burden	  of	  demonstrating	  the	  amount	  of	  the	  loss	  sustained	  by	  a	  victim	  as	  a	  

result	   of	   the	   offense	   is	   on	   the	   prosecuting	   attorney.”	   The	   Judgment	   recites	  

an	  amount	  of	  restitution	  as	  $3,750,	  payable	  to	  the	  victim	  Newberry,	  but	  does	  

not	   say	   how	   or	   when	   that	   amount	   must	   be	   paid	   (CR	   50-­‐51).	   See,	   Miller	   v.	  

State,	   343	   S.W.3d	   499,	   502	   (Tex.	   App.	   –	   Waco	   2011,	   pet.	   ref’d),	   where	   the	  

reviewing	   court	   held	   that	   the	   amount	   of	   restitution	   must	   be	   just	   and	  

supported	   by	   a	   factual	   basis	   within	   the	   record.	   The	   State	   did	   not	   elicit	  

testimony	  from	  Newberry	  at	  the	  sentencing	  hearing.	  The	  evidence	  from	  the	  

State’s	   exhibits	   was,	   at	   best,	   ambiguous.	   See	   also,	   Barton	   v.	   State,	   21	   S.W.3d	  

287	  (Tex.	  Crim.	  App.	  2000);	  Lemos	  v.	  State,	  27	  S.W.3d	  42,	  45	  (Tex.	  App.	  –	  San	  

Antonio	  2000,	  pet.	  ref’d).2	  	  




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2	  Victim’s	  right	  to	  restitution:	  	  see,	  TEX.	  CONST.	  ART.	  1,	  §30(b)(4).	  



	  

	                                                                                                                                                                                                                                 17	  
	  	  	  	  	  	  	  	  	  	  	  Appellant,	  with	  the	  assistance	  of	  his	  mother,	  had	  brought	  some	  money	  

to	  court:	  $1,000.	  In	  the	  opinion	  of	  the	  State	  and	  of	  the	  trial	  court,	  it	  fell	  short.	  

So	  the	  principle	  at	  work	  was	  this:	  either	  bring	  all	  the	  money	  or	  go	  to	  prison.	  	  

	             The	   Court	   of	   Appeals	   failed	   to	   grasp	   the	   fundamental,	   nonwaivable,	  

issue	  at	  work	  in	  the	  appeal	  in	  its	  consideration	  of	  whether	  the	  trial	  court	  had	  

erred	   in	   its	   determination	   of	   punishment,	   namely,	   that	   the	   trial	   court	  

departed	  from	  its	  neutral	  and	  detached	  role,	  adopting	  instead	  the	  position	  of	  

the	  State	  toward	  punishment,	  thereby	  imposing	  an	  unconstitutional	  burden	  

of	  financial	  means	  upon	  Appellant	  in	  deciding	  his	  sentence.	  That	  burden	  ran	  

afoul	   of	   Fourteenth	   Amendment	   	   Due	   Process	   and	   Equal	   Protection	   of	   the	  

Law.	  	  

	  

	  

	  

	  

	  

	  

	  

	  


	                                                                                                                                          18	  
                                                                                                                     PRAYER	  FOR	  RELIEF	  

	                        WHEREFORE,	  PREMISES	  CONSIDERED,	  Derek	  Clinton	  Ward,	  Appellant,	  

prays	   that	   the	   Honorable	   Court	   of	   Criminal	   Appeals	   will	   grant	   discretionary	  

review	   and,	   after	   full	   briefing	   on	   the	   merits,	   issue	   an	   opinion	   reversing	   the	  

Court	   of	   Appeals’	   judgment	   and	   remand	   for	   further	   proceedings	   consistent	  

with	  the	  Court’s	  opinion.	  

                                                                                                                                  Respectfully	  submitted,	  

	                                            	                                           	                                           	                                            	                                           /S/	  Hough-­‐Lewis	  Dunn	  
        	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	                                                                                                         HOUGH-­‐LEWIS	  (“LEW”)	  DUNN	  
        	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	                                                                                                         TEXAS	  STATE	  BAR	  NO.	  02644600	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  201	  E.	  METHVIN	  STREET,	  SUITE	  102	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  P.O.	  BOX	  2226	  
                                                                                                                                                                                                                                   LONGVIEW,	  TX	  75606	  
                                                                                                                                                                                                                                   903-­‐757-­‐6711	  
                                                                                                                                                                                                                                   903-­‐757-­‐6712	  
                                                                                                                                                                                                                                   dunn@texramp.net	  
                                                                                                                                                                                                                                          	  
                                                                                                                                                                                                                                   ATTORNEY	  FOR	  APPELLANT	  

                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
                                                                                                                                                              	  
	  


	                                                                                                                                                                                                                                                                                        19	  
                                    CERTIFICATE	  OF	  COMPLIANCE	  
	  
         This	  petition	  complies	  with	  the	  typeface	  requirements	  of	  TEX.	  R.	  APP.	  

P.	   9.4(e),	   because	   it	   has	   been	   prepared	   in	   a	   conventional	   typeface	   no	  

smaller	   than	   14-­‐point	   for	   text	   and	   12-­‐point	   for	   footnotes.	   This	   document	  

complies	  with	  the	  word-­‐count	  limitations	  of	  TEX.	  R.	  APP.	  P.	  9.4(i)	  because	  it	  

contains	   3,702	   words,	   excluding	   the	   parts	   exempted	   by	   TEX.	   R.	   APP.	   P.	  

9.4(i)(1).	  

	       	        	        	        	        	        /S/	  Hough-­‐Lewis	  Dunn	  
	  

                                       CERTIFICATE	  OF	  SERVICE	  

	       I	   certify	   the	   foregoing	   Petition	   for	   Discretionary	   Review	   was	   served	  

upon	  the	  State	  of	  Texas	  by	  sending	  a	  true	  and	  correct	  copy	  to	  the	  Criminal	  

District	   Attorney	   of	   Gregg	   County	   and	   the	   State	   Prosecuting	   Attorney	   via	  

mail	   to:	   Hon.	   Zan	   Colson	   Brown,	   Assistant	   Criminal	   District	   Attorney	   for	  

Gregg	  County,	  101	  E.	  Methvin	  St.	  Suite	  333,	  Longview,	  TX	  75601,	  and	  Hon.	  

Lisa	   C.	   McMinn,	   State	   Prosecuting	   Attorney,	   P.O.	   Box	   13046,	   Austin,	   TX	  

78711-­‐3046	  on	  the	  4th	  day	  of	  December	  2015.	  

	       	        	        	        	        	        /S/	  Hough-­‐Lewis	  Dunn	  
	  

         	  



	                                                                                                                  20	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
       APPENDIX	  
                    In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00110-CR



         DEREK CLINTON WARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 42433-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         After Derek Clinton Ward entered an open plea of guilty to the state jail felony of theft of

property valued at $1,500.00 or more but less than $20,000.00,1 the trial court sentenced Ward to

twenty-two months’ incarceration. Ward has appealed, arguing that the trial court abandoned its

duty to remain impartial in the sentencing process. We reject this argument and affirm the trial

court’s judgment and sentence.

I.       Procedural Background

         Ward entered an open plea of guilty to the charged offense of theft April 9, 2015,2 and

returned for sentencing on May 21, 2015. It appears that although Ward had entered an open plea,

there was something of an informal agreement between Ward and the State wherein the State

would recommend that Ward would avoid incarceration if he appeared at the sentencing hearing

with $3,750.00 in restitution. However, when Ward appeared at the sentencing hearing, he did not

have the $3,750.00 in restitution; the only money proffered on his behalf was $1,000.00 brought

by Ward’s mother. After a hearing, the trial court sentenced Ward to twenty-two months’

incarceration in a state jail facility.




1
 Act of May 24, 1973, 63d Leg., R.S., ch. 399, § 1, sec. 31.03, 1973 Tex. Gen. Laws 883, 929–30 (amended 1975,
1977, 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 2001, 2003, 2007, 2009, 2011, 2015) (current version
at TEX. PENAL CODE ANN. § 31.03 (West Supp. 2015)).
2
 The theft charge arose because Ward had taken an expensive welding machine from his then-employer. Initially, the
employer was being reimbursed by withholding at least a portion of Ward’s paycheck. However, the employer then
indicated that Ward had also committed significant credit card abuse against the employer, and the informal repayment
plan was abandoned. The credit card abuse case was not thereafter pursued due to problems with the loss of evidence,
and Ward denied his culpability.

                                                         2
        During the hearing on punishment, Ward related that he had become unemployed in the

days immediately following the early April plea hearing, his job as an oil-field drilling hand having

been eliminated during the downturn in the oil market. Ward (then thirty-six years old) testified

that he elected to seek unemployment benefits rather than pursue employment. He went on to

relate that he had had four back surgeries over the years and told the court about the physically

demanding nature of his career choice. In doing so, Ward stated,

        [I]t was kind of nice to just let my back have a rest for a minute anyways. Working
        on a drilling rig when you’re 36 years old and had as many spinal surgeries that I
        have had takes a toll on your body. I kind of looked at it as just taking a second off
        and giving my body a little rest.

Ward testified that in the weeks between losing his job and the sentencing hearing, he had applied

for unemployment benefits, but that a few days before the hearing, he had been notified that he

failed to include certain information with his application and that he was waiting for paperwork to

be sent to him. He also said that although he had obtained job applications, he had not submitted

them to prospective employers. He said he only took ibuprofen for his back pain, after successfully

battling addiction to prescription pain medication. As for the job from which he had been laid off,

he was “absolutely” eligible to be re-hired, and he already had “the paperwork” establishing that

eligibility.

        After the parties’ examination of Ward drew to a close, the trial court asked him several

questions. During this exchange, the trial court referred to the time intervening between Ward’s

plea hearing and the sentencing hearing as a “vacation.” Although Ward did not object to that

characterization at the time the trial court uttered it, Ward now objects to it on appeal. For the

context in which this was said, we quote some of the trial court’s statements as made during Ward’s
                                                  3
sentencing hearing. After verifying the date that Ward had been terminated from his last job, the

trial court said, “And so knowing that the State’s recommendation is going to be two years state

jail, you decide instead of finding a job to collect restitution, that you’re going to take a vacation

for a month and a half.” Ward responded by protesting that the condition of his back had been the

reason for not seeking employment.3 The trial court then asked Ward why he should receive a

suspended sentence. Ward answered, “Because I’ll stick to the probation, complete the probation

and give you no reason for feeling like I did anything unjust, sir.”

        Ward then called his mother (a loan officer for a mortgage company) to testify. She

indicated that she was able and willing to pay $1,000.00 toward Ward’s restitution at that time and

that she could pay the remaining portion of the restitution on June 15, less than a month away.

        After a short recess, the trial court accepted Ward’s guilty plea and found him guilty as

charged of theft of property valued at $1,500.00 or more, but less than $20,000.00. The court then

described to Ward the factors taken into account in deciding the proper sentence:

               I have to decide if you deserve State Jail time, or do you deserve a shot at
        probation?

                When you pled guilty on April 9th, you knew what the State’s
        recommendation was. You knew that your obligation under that recommendation
        was to come to Court today with $3,750 and the State would recommend a probated
        sentence.

                 You personally came to Court with zero dollars.



3
 During this exchange, it was developed that Ward’s driver’s license had been re-activated after paying “some fees
from a D.W.I.” The trial court also asked Ward about a DWI charge from Shelby County, and Ward responded that
that case had been dismissed. Ward admitted to the State that he had been charged with arson and assault/family
violence (these charges arising from one incident with Ward’s girlfriend), but claimed that the State had dropped the
arson allegation while continuing prosecution of the assault case.
                                                         4
              The factors I have to consider or send somebody to prison include their
       criminal history, obviously. If I was to consider just your criminal history, my
       decision is pretty easy. I would send you to prison, but I look at other factors, also.

              I look at changes that they may have made, when the criminal history was.
       I look at several factors. Criminal history does vote against you. Your felony
       offense was long ago, so that helps you some.

                I looked at the facts and circumstances of the offense.

               I can’t really consider much on the credit card abuse allegations, just
       because of the lack of proof before me. I do consider the statements you made to
       Investigator Mitchell and other factors.

                Here’s where it really comes down to my decision that I’m going to make
       today.

               You pled guilty on April the 9th knowing that your part of the obligation
       was $3,750. You say you lost your job April 10th or 11th. Instead of going out
       and finding a new job whether it’s flipping burgers at McDonald’s for minimum
       wage or anything else, you testified that you wanted to take a month-and-a-half
       vacation to rest your back. It’s not until recently, the last few days that you’ve even
       filed for unemployment. You come in here today and expect me to grant you
       probation. You expect me to grant you probation, and, say, well, I’m hoping that
       my mom’s $1,000 is enough to bail me out. It’s not this time.

               I promise you if you had gone out and flipped burgers and showed me you
       were working, I would make a different decision than I’m about to make. But you
       didn’t. No, rest my back. I’m going to see how much unemployment pays me
       instead of going out and working. That’s the problem with today’s society. We
       have a lot of people who are willing to see what the government is going to pay
       them instead of working.

              It’s not going to work here. 22 months State Jail. I will give you credit for
       time served.

Ward argues that the trial court abandoned its duty to remain a neutral and detached fact-finder;

Ward complains of the trial court’s use of the term “vacation” to describe the period between his

being laid off and the sentencing hearing. Ward further points to the trial court’s statement that he

                                                 5
would be unlikely to grant Ward much relief when the court was called upon to consider whether

any of Ward’s sentence would be reduced as a result of diligent participation in applicable

programs while incarcerated.4

II.     Failure to Preserve Argument

        As previously mentioned, Ward lodged no objection to the trial court’s use of the word

“vacation” or any of the court’s other statements at any time during the sentencing hearing (not

while the trial court was questioning Ward, during the statement he gave in explaining his

reasoning for the sentence that was announced, or during any other part of the hearing). In almost

every circumstance, in order to preserve a complaint for our review, a party must first present to

the trial court a timely request, objection, or motion stating the specific grounds for the desired

ruling if not apparent from the context. TEX. R. APP. P. 33.1(a)(1). Further, the trial court must

have ruled on the request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule. TEX. R. APP. P. 33.1(a)(2).

        Although Ward attempts to invoke due process claims in his assertion that the trial court

abandoned his role as judge for that of prosecutor, Ward offers no explanation or argument as to

why we should address this unpreserved issue. In a somewhat similar situation, we observed that

un-objected to “remarks and conduct of the [trial] court may not be subsequently challenged unless

they are fundamentally erroneous.” Moreno v. State, 900 S.W.2d 357, 359 (Tex. App.—Texarkana

1995, no pet.) (citing Brewer v, State, 572 S.W.2d 719, 721 (Tex. Crim. App. [Panel Op.] 1978)).



4
 This was apparently a reference to Article 42.12, Section 15(h)(5) of the Texas Code of Criminal Procedure. See
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 15(h)(5) (West Supp. 2014).
                                                       6
In such a situation, we used the egregious harm standard from Almanza v. State, 686 S.W.2d 157

(Tex. Crim. App. 1984) (op. on reh’g), to determine if fundamental error had occurred. The alleged

error must be “so harmful that the defendant was denied a fair and impartial trial.” Moreno, 900

S.W.2d at 359. If we were to look at Ward’s brief in the most generous light possible, we might

say that he has claimed fundamental (or plain) error, i.e., the kind that obviates the need to preserve

it at the time of trial. An appellate court may, in criminal cases, “tak[e] ‘notice of fundamental

errors affecting substantial rights although they were not’ brought to the attention of the [trial]

court.” Boler v. State, 177 S.W.3d 366, 373 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d)

(quoting Jasper v. State, 61 S.W.3d 413, 420 (Tex. Crim. App. 2001)). “No objection is required

when the error is so egregious that it rises to constitutional dimensions.” Id. (citing Jasper, 61

S.W.3d at 421).

       The trial court’s comments were neither egregiously harmful nor did they operate to deny

Ward a fair and impartial trial. Certainly, the comments did not rise to the status of a complaint

of constitutional dimension. Read in context, the trial court was commenting on Ward’s behavior

between the time of the plea hearing and the sentencing hearing. When he took Ward’s plea of

guilty, the trial court admonished him of the full range of punishment, including a probated

sentence with community supervision. Based on comments by the court and the State at the two

hearings, it is clear that some informal agreement had been reached to the effect that if Ward

brought the full restitution amount to the sentencing hearing, the State would recommend a

probated sentence. However, if there was no such restitution, then there would be no such

recommendation. At the plea hearing, the trial court warned Ward that it was not bound by any

                                                  7
plea negotiations the parties might have, but also told Ward, “[I]f you do bring the restitution, then

that may put this in a different situation. But right now it is an open plea, so you have certain

obligations you need to meet.” When testimony developed at the sentencing hearing that Ward

had worked most of his adult life in the oil-field business but made a conscious decision not to

seek employment just days after the plea hearing (even after the discussions which had evidently

taken place regarding leniency if Ward were to make restitution), the trial court was left to draw

conclusions about Ward’s suitability for community supervision and regarding Ward’s

commitment to fulfill potential obligations.

       The sentencing hearing occurred before the trial court, so there was no jury that could have

been confused or influenced by the court’s characterization of how Ward spent his time between

the hearings. See Moreno, 900 S.W.2d at 359. It also does not appear that the trial court abandoned

its role and acted as an advocate for the State. See id. The trial court’s decision process should

not be hindered by a constraint on its ability to explain the rationale behind its decision. The

fairness of the proceedings was not impugned. Even if error had occurred, it would not have been

in the nature of plain or fundamental error. Accordingly, absent such error, it was incumbent upon

Ward to preserve these issues for our review. We overrule Ward’s point of error.




                                                  8
      We affirm the trial court’s judgment and sentence.



                                           Bailey C. Moseley
                                           Justice

Date Submitted:     November 9, 2015
Date Decided:       November 10, 2015

Do Not Publish




                                              9
                                Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Derek Clinton Ward, Appellant                         Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 42433-B).
 No. 06-15-00110-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Derek Clinton Ward, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk